DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The limitation in claim 1 “after sterilization of the water to be treated” is interpreted in light of the later stated “the moveable solid particles are configured…to sterilize the water to be treated” as providing the required structures to perform the claimed function.
When reading the preamble in the context of the entire claim, the recitation “a hydro crusher for water treatment, for removing living organisms from water to be treated” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Szegvari (USP 3,149,789).

a body portion (1) which has a cylindrical shape (implicit from figure, dimensions, see also C3/L35-45) having an inner space (interior thereof), and comprises an inflow portion (portion from bottom of vessel up to just below screen 7), the inflow portion disposed in a lower part of the body portion relative to the direction of qravity (see figure), and a discharge portion to discharge the fluid to be treated (from above screen 7), drawn in through the inflow portion, the discharge portion disposed in an upper part of the body portion relative to the direction of qravity (see figure); and 
solid particles which are movable in at least an upwards direction relative to the direction of qravity by the fluid to be treated (8), 
wherein the movable solid particles are filled in at least a portion of the inner space (See figure).
As per the limitation “wherein the moveable solid particles are configured to collide with one another and the living organisms to sterilize the water to be treated”, this functional limitation is an inherent characteristic of the prior art in Szegvari.  Szegvari provides a plurality of moveable solid particles.  Like the instant disclosure and claimed invention, Szegvari has the plurality of solid particles within a body portion.  Since Szegvari provides no constraints or separatory mechanisms between solid particles, the artisan would expect and inherently understand to occur that solid particles are capable of colliding with one another as well as with any particulate or living organisms present in the fluid to be treated.  If there is a particular structure to the body portion, the particles, or the flow of fluid in the instant disclosure that provides for this particular function in an manner that differentiates from Szegvari, Applicant should 
Regarding claim 2, Szegvari further provides wherein the inflow portion is disposed to allow the fluid to be treated, drawn in through the inflow portion, to flow in an oblique direction with respect to a center axis of the inner space (fed via conduit 2 and pump 3 such that it goes past the column 5 and then upwards at an oblique angle; see e.g. figure, flow arrow in the bottom left of 1).
Regarding claim 3, Szegvari further provides wherein the inflow portion is a portion which is filled with the movable solid particles, and is disposed to allow the fluid to be treated to be drawn in therethrough (see figure).

Regarding claim 5 Szegvari further provides a column (5) disposed in the inner space, wherein at least a portion of the column is connected to an inner surface forming the inner space (connected by passage through filter 7 which provides an upper surface of the inner space, indirectly connected thereto by virtue of being capable of maintaining relative orientation and alignment between the vessel and the agitator; alternatively connected via the fluid; note the claims do not define the type of connection; here, Szegvari also provides the connection such that the two components are a set and are linked via fluid).
Regarding claim 6, Szegvari further provides wherein the inner surface comprises an upper surface, a lower surface, and a side surface, and wherein one end of the column is connected to any one of the upper surface or the lower surface (see figure, connected via fluid to the lower surface; upper surface is the filter 7, other surfaces are side walls and bottom of tank).
Regarding claim 7, Szegvari further provides wherein the column is disposed at a center of the inner space (see figure).
Regarding claim 8, Szegvari further provides a filter configured to filter foreign substances existing in the fluid to be treated, wherein the filter is disposed between the inflow portion and the discharge portion to ensure that the water to be treated, drawn in the hydro crusher through the inflow portion, passes through the filter, and is then discharged through the discharge portion (filter/screen 7).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szegvari (USP 3,149,789) in view of Moorehead (USP 5,401,397).
Regarding claims 9-10, Szegvari further provides a nozzle (line 4) and that the filter (7) divides into a first and second region (see figure).  Paulson does not expressly provide for using the nozzle with air being used to backwash the filter via the second region.
Moorehead discloses in figure 1, a filter system with back flush (title/abstract) wherein a filter unit (14) is provided with a feed inlet (20), filter (16), discharge (see arrow above 16), having a conduit (22) connected to valve (26) for backwashing the filter using compressed air supplied from (38).  The system provides short backflush (or backwash) cycles (abstract) which provides improved media life and efficient reverse flow during flushing (Abstract).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Szegvari to use an air backwash or backflush as taught by Moorehead for the purpose of providing for improved filter screen/media life.
Regarding claim 11, Szegvari further provides a column (5) disposed in the inner space and connected to an inner surface forming the inner space (connected by passage through filter 7 which provides an upper surface of the inner space, indirectly connected thereto by virtue of being capable of maintaining relative orientation and alignment between the vessel and the agitator; alternatively connected via the fluid; note the claims do not define the type of connection; here, Szegvari also provides the connection such that the two components are a set and are linked via fluid), wherein the 
Regarding claim 12, Paulson further provides wherein the discharge portion (see above filter 7) is connected to at least any one of the side surface or the upper surface of the inner surface (connected to side wall of vessel 1).
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Szegvari (USP 3,149,789) in view of Moorehead (USP 5,401,397) and in view of Ruthrof (USP 3,807,568).
Regarding claim 13, Szegvari further provides wherein an inflow pipe (2) is connected to the inflow portion (area of 1 below filter 7), and the water to be treated flows into the inflow portion through the inflow pipe (see figure).  
Szegvari does not expressly provide for the inflow pipe is configured to prevent the movable solid particles from being discharged to the outside 
Ruthfor provides a device for separation (Title/abstract) having in figures 3-4 a feed inlet (7) with a flap valve (17 - considered a backflow prevention valve, C3/L30-50) feeding to a separator (1) with a filter (2).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have further modified Szegvari to include the valve (17) on the inlet pipe (2) as taught by Ruthrof for the purpose of preventing backflow of fluid to be treated as well as for the purpose of using a known structure (valve) for its intended purpose to achieve an expected result.

Szegvari does not expressly provide for a backflow prevention valve is installed on the inflow pipe to prevent the water to be treated, drawn into the inner space of the body portion, from moving backward through the inflow pipe.
Ruthfor provides a device for separation (Title/abstract) having in figures 3-4 a feed inlet (7) with a flap valve (17 - considered a backflow prevention valve, C3/L30-50) feeding to a separator (1) with a filter (2).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have further modified Szegvari to include the valve (17) on the inlet (2) as taught by Ruthrof for the purpose of preventing backflow of fluid to be treated as well as for the purpose of using a known structure (valve) for its intended purpose to achieve an expected result.
Response to Arguments
Applicant arguments filed 7/13/2021 have been fully considered but are moot in view of the new grounds of rejection as set forth above that relies on newly cited reference Szegvari.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DAVID C MELLON/Primary Examiner, Art Unit 1796